         Case 1:20-cv-00359-AKH Document 26 Filed 07/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 IN RE PARETEUM CORPORATION                            Lead Case No. 1:20-cv-00359-AKH
 DERIVATIVE LITIGATION
                                                     NOTICE OF
                                                     VOLUNTARY DISMISSAL



       Pursuant to Fed. R. Civ. P. 41, Plaintiffs Shiv Patel and Michael Shaw (“Plaintiffs”), by

and through Plaintiffs’ undersigned counsel, hereby give notice that the above-captioned action is

voluntarily dismissed, without prejudice against the Defendants.

       Voluntary dismissal is appropriate under Fed. R. Civ. P. 41(a)(1) given that Defendants

have not answered the Complaint nor filed a motion for summary judgment.

       Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because

neither Plaintiffs nor Plaintiffs’ counsel have received or will receive any compensation

whatsoever for this dismissal.

Dated: July 14, 2020                         GAINEY McKENNA & EGLESTON


                                             ______________________________
                                             Thomas J. McKenna
                                             Gregory M. Egleston
                                             501 Fifth Avenue, 19th Floor
                                             New York, New York 10017
                                             Telephone: (212) 983-1300
                                             Fax: (212) 983-0383
                                             Email: tjmckenna@gme-law.com
                                             Email: gegleston@gme-law.com


                                             Lead Counsel for Plaintiffs
        Case 1:20-cv-00359-AKH Document 26 Filed 07/14/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

             I hereby certify that on this on July 14, 2020, a true and correct copy of the
foregoing document was served by CM/ECF to the parties registered to the Court’s CM/ECF
system.



                                                /s/ Thomas J. McKenna
                                                Thomas J. McKenna
